Plaintiffs instituted this action to recover $223.85, proceeds of sale of tobacco cultivated by them on land sub-rented from the defendant McGee. This amount the other defendants, tobacco warehousemen, had paid to McGee over plaintiffs' objection. Plaintiffs claimed this money belonged to them, less $65.56 due McGee for advancements to make the crop. Defendant McGee claimed he had made advancements to plaintiffs in an amount larger than the proceeds of the sale, and that he owed them nothing. There was verdict for defendants, and plaintiffs appealed, assigning errors in the admission of testimony.
The exception chiefly relied on was the admission, over objection, of a letter written to defendant McGee by an attorney who at the time represented plaintiffs. It was argued this letter referred to matters which had been communicated to the attorney by the plaintiffs, and that its admission violated the rule excluding evidence of confidential communications between attorney and client. Hughes v. Boone, 102 N.C. 137,9 S.E. 286; Guy v. Bank, 206 N.C. 322, 173 S.E. 600. However, upon examination, it appears that the letter was written at the instance or by the consent of plaintiffs for the purpose of communicating plaintiffs' claims to the defendant (70 C. J., 426; 28 R. C. L., 563; Wigmore on Ev. [2d Ed.], sec. 2311; Koeber v. Somers, 52 L.R.A., 512), and that the only matters referred to in the letter were those to which the feme plaintiff had already testified at the trial. The judge, in his charge to the jury, to which there was no exception, limited their consideration *Page 772 
of the amount of the advancements to those which had been made to produce the crop in question.
The issue of fact involved was decided adversely to the plaintiffs, and on the record we find no prejudicial error which would justify us in disturbing the result.
No error.